JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-15-00262-CR

                            MARCUS LEE BENITEZ, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

     Appeal from the 262nd District Court of Harris County. (Tr. Ct. No. 1413994).

         The cause heard today by the Court is an appeal from the judgment signed by the
court below on March 2, 2015. After due consideration, the Court grants the appellee’s
motion to dismiss the appeal. Accordingly, the Court dismisses the appeal.

         The Court orders that this decision be certified below for observance.

Judgment rendered September 29, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Massengale, and
Lloyd.   y